DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, received in the 06/28/2021 Response, have been fully considered and are responded to as follows: 
Applicant’s first argument is
Hotta does not disclose a current transducer connected to a circuit portion of an electronic power switch drive in a non-isolated manner, as recited in claim 22. Rather, the current transducer of Hotta is isolated from the circuit of the electronic power switch drive.  (Response, page 7, lines 15-17)
This is not persuasive because the assertions appears to be contradictive.  The snippet appears to be stating Hotta does not disclose a non-isolated connection.  The double negative would appear to be intended to assert Hotta does disclose a direct connection of current transducer to a circuit portion; which is the case.  This is what FIG. 1 and the corresponding disclosure in ¶ [0044] - ¶ [0049] set forth; where Hotta discloses "current sensors 100 (100u and 100w) installed at the connecting wiring lines 110 (110u and 110w) connected to the coils of the U-phase and the W-phase of the MG 40."  (¶ [0046];  emphasis added)  Accordingly, Hotta does indeed disclose a direct connection of current sensors 100 to the circuit portion, namely "the inverter 20" in a "non-isolated manner" by this connection.
Applicant further argues 
[I]n Figure 1 of Hotta it appears that the current sensors 100 are not isolated from the MG-ECU 50 and there is, moreover, no description of the MG-ECU 50 being isolated from the current sensors 100.  (Response, page 7, lines 18-20)

Applicant further argues 
[I]t is mentioned in Para. [0035] of Hotta that the part of the piston 104u is made of an electrically insulating material. There would be no need to have the piston in an insulating material if the transducer 100 were at the same potential as the output conductor 110.  Clearly, this implies that the current sensor 100 of each phase (u, w) must be isolated from the conductor 110 of the corresponding phase (u, w).  (Response, page 7, line 27 to page 8, line 2)
This is not persuasive because the "piston 104u" is a "disconnection mechanism" where "(the piston 104u and the cylinder 105u) is housed in the same housing 106u where the current detection part (the magnetic core 101u, the Hall device 102u, the circuit substrate 103u, and so forth) are housed"  (¶ [0058]).  
Hotta discloses
FIG. 3A shows the A-A cross-sectional view of the current sensor l00u in a normal case (a case where no overcurrent flows through the connecting wiring line 110). FIG. 3B shows the A-A cross-sectional view of the current sensor 100u in a case where the disconnection mechanism is driven  (¶ [0053]).
[T]he part of the piston 104u pressing the connecting wiring line 110u and the part of the piston 104u that may be in contact with the connecting wiring line 110u are made of (electrically) insulated members (¶ [0059]).
In Hotta, the piston 104u of the disconnection mechanism is employed in an overcurrent situation to be driven through connecting wiring line 110u to interrupt the flow of the over-current.  The piston 104u being "made of ( electrically) insulated members" is a material property required in the performance of a disruption of an over-current.
In Hotta, the occurrence of electrically insulating members is in an area away from the above reported connection of the current sensors at the wiring lines.  The electrically insulating members are completely separate from the current sensors 100 and are only incorporated during a condition where producing a disconnection in extremis is the call of operation.  The piston 104u and the electrically insulating members do not relate to the nominal operation of the "current sensors 100 (100u and 100w) installed at the connecting wiring lines 110 (110u and 110w)"  (¶ [0046]).  Separate elements, different situation.  Accordingly, Hotta does indeed disclose a direct connection of current sensors 100 to the circuit portion, namely "the inverter 20" in a "non-isolated manner" by this connection.
In the Claims
As to Claims 1-21:
Canceled
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 31 and 34-36 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the electronic power switch drive circuit" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  A similar situation exists for claims 34-36.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22-24, 26, 28-30, 34, and 38 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2016/0204597 to Hotta.
 As to Claim 22:
Hotta discloses, in FIGs. 1-3A-D and 9A-C:
an electronic power switch drive module (20, 50) for a power semiconductor unit (2), comprising 
an electronic power switch drive (20, 50;  ¶ [0046]) and a current transducer (100) mounted on one or more circuit boards (103u;  ¶ [0054]), 
the electronic power switch drive comprising a circuit with 
at least one circuit portion (20, 50) for controlling at least one electronic power switch (SW24) of a power semiconductor module (10, 20, 50) of said power semiconductor unit (¶ [0046]), 
the current transducer configured to be coupled to an output of the power semiconductor module (100 at output of 20) for measuring an output current of the power semiconductor module (¶ [0046] - ¶ [0047]), 
said at least one circuit portion connected to an output potential (Vout) of the output current to be measured (output 20;  ¶ [0046] - ¶ [0047]), 
wherein the current transducer comprises at least one magnetic field sensor (101u;  ¶ [0054]), 
the current transducer being connected to said at least one circuit portion of the electronic power switch drive at said output potential in a non-isolated manner (100u;  ¶ [0054] - ¶ [0057]), 
said at least one circuit portion comprising a control logic circuit (50) configured for connection to a control board (20) of said power semiconductor module (¶ [0042] - ¶ [0044]), 
a measurement output signal (110u, 100w) of the current transducer being fed into the control logic circuit (¶ [0044] - ¶ [0046]).
As to Claim 23:
Hotta further discloses, in FIGs. 1-3A-D and 9A-C:
wherein said electronic power switch drive is a transistor gate drive (¶ [0042]) and said at least one electronic power switch is a transistor (SW21-SW26).
As to Claim 24:
Hotta further discloses, in FIGs. 1-3A-D and 9A-C:
wherein the current transducer comprises a passage (101uc) formed in a current transducer portion of said one or more circuit boards (¶ [0127] - ¶ [0128]), 
the passage configured for extension of an output conductor (110u) of the power semiconductor module therethrough (¶ [0127] - ¶ [0128]).
As to Claim 26:
Hotta further discloses, in FIGs. 1-3A-D and 9A-C:
wherein the current transducer comprises at least one discrete magnetic field sensor (102u) mounted on a current transducer portion (100u) of the one or more circuit boards (103u;  ¶ [0054]).
As to Claim 28:
Hotta further discloses, in FIGs. 1-3A-D and 9A-C:
wherein at least one of the said discrete magnetic fields sensors is a magnetic field gradient sensor (102u;  ¶ [0056]).
As to Claim 29:
However, Hotta further discloses, in FIG. 1:
wherein the discrete magnetic field sensor is a Hall effect sensor (102u;  ¶ [0054]).
As to Claim 30:
Hotta further discloses, in FIGs. 1-3A-D and 9A-C:
wherein the current transducer comprises a signal processing circuit (¶ [0044] - ¶ [0049]) connected to the Rogowski coil magnetic field sensor and to the discrete magnetic field sensors (100u-100w;  ¶ [0044] - ¶ [0049]), 
the signal processing circuit combining the signal of the Rogowski magnetic field sensor and the discrete magnetic field sensors for generating a measurement signal of the output current (¶ [0044] - ¶ [0049]).
As to Claim 34:
Hotta further discloses, in FIGs. 1-3A-D and 9A-C:
wherein said at least one circuit portion comprises a local protection circuit (104u) connected to an output of the current transducer (¶ [0054]), 
the local protection circuit (104u) connected to the electronic power switch drive circuit of the power semiconductor module (¶ [0058]).
As to Claim 38:
Hotta further discloses, in FIGs. 1-3A-D and 9A-C:
comprising an electronic power switch drive module according to claim 22, and 
a power semiconductor module (10, 20, 50), 
the electronic power switch drive module being mounted on the power semiconductor module (10, 20, 50;  ¶ [0046]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 27, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta as applied to claim 24 above, and further in view of U.S. Patent Application Publication No. 2014/0112032 to Parkhou et al. (Parkhou).
As to Claim 25:
All of the claim limitations have been discussed with respect to claim 24 above, except for wherein a Rogowski coil is formed on said current transducer portion of the one or more circuit boards surrounding said passage.
However, Parkhou discloses, in FIGs. 1-3 and 8: 
wherein a Rogowski coil (exemplary embodiment at 202;  ¶ [0056]) is formed on said current transducer portion of the one or more circuit boards surrounding said passage (¶ [0056]).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the current sensor, and power conversion apparatus, disclosed by Hotta; by incorporating the fault detection circuit, disclosed by Parkhou; in order to provide a magnetometer as a Hall-effect sensor coupled between a power converter and a conducting element of the power converter, configured to measure a current from the power converter to obtain a true current measurement (Parkhou; Abstract).
As to Claim 27:
All of the claim limitations have been discussed with respect to claim 26 above, except for wherein the current transducer comprises a plurality of discrete magnetic field sensors mounted on a portion of the circuit board surrounding a passage formed in the portion circuit board configured for receiving therethrough the output conductor.
However, Parkhou discloses, in FIGs. 1-3 and 8:
wherein the current transducer comprises a plurality of discrete magnetic field sensors (301, 302) mounted on a portion of the circuit board surrounding a passage formed in the portion circuit board (disclosed above in Hotta as 101u;  and herein as the region subtended by 301) configured for receiving therethrough the output conductor (108;  ¶ [0061]).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the current sensor, and power conversion apparatus, disclosed by Hotta; by incorporating the fault detection circuit, disclosed by Parkhou; in order to provide a magnetometer as a Hall-effect sensor coupled between a power converter and a conducting element of the power converter, configured to measure a current from the power converter to obtain a true current measurement (Parkhou; Abstract).
As to Claim 37:
Hotta discloses, in FIGs. 1-3A-D and 9A-C:
an electronic power switch drive module (20, 50) for a power semiconductor unit (2), 
comprising an electronic power switch drive (20, 50;  ¶ [0046]) and a current transducer (100) mounted on one or more circuit boards (103u;  ¶ [0054]), 
the electronic power switch drive comprising at least one circuit portion (20, 50) for controlling at least one electronic power switch (SW24) of a power semiconductor module (10, 20, 50) of said power semiconductor unit (¶ [0046]), 
the current transducer configured to be coupled to an output of the power semiconductor module (100 at output of 20) for measuring an output current of the power semiconductor module (¶ [0046] - ¶ [0047]), 
said at least one circuit portion connected to an output potential (Vout) of the output current to be measured (output 20;  ¶ [0046] - ¶ [0047]), . . . 
However, Hotta is not used to disclose:
. . . wherein the current transducer comprises a plurality of discrete magnetic field sensors mounted on a portion of a circuit board surrounding a passage formed in the circuit board configured for receiving therethrough the output conductor, 
the current transducer being connected to said at least one circuit portion of the electronic power switch drive at said output potential in a non-isolated manner.
Parkhou discloses, in FIGs. 1-3 and 8:
 . . . wherein the current transducer comprises a plurality of discrete magnetic field sensors (301, 302) mounted on a portion of a circuit board surrounding a passage formed in the circuit board (101uc;  and herein as the region subtended by 301) configured for receiving therethrough the output conductor (108;  ¶ [0061]), 
the current transducer being connected to said at least one circuit portion of the electronic power switch drive at said output potential in a non-isolated manner (100u;  ¶ [0054] - ¶ [0057]).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the current sensor, and power conversion apparatus, disclosed by Hotta; by incorporating the fault detection circuit, disclosed by Parkhou; in order to provide a magnetometer as a Hall-effect sensor coupled between a power converter and a conducting element of the power converter, configured to measure a current from the power converter to obtain a true current measurement (Parkhou; Abstract).
Claims 31-33, 36, and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Hotta as applied to claim 22 above, and further in view of U.S. Patent No. 5,543,659 to Hosen et al. (Hosen).
As to Claim 31:
All of the claim limitations have been discussed with respect to claim 22 above, except for wherein the electronic power switch drive module comprises a single circuit board on which both the electronic power switch drive circuit and current transducer are mounted.
However, Hosen discloses, in FIGs. 1, 2, 3(a)-(c), and 4(a)-(b):
wherein the electronic power switch drive module comprises a single circuit board (4) on which both the electronic power switch drive circuit and current transducer are mounted (Col. 3, lines 17-36).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the current sensor, and power conversion apparatus, disclosed by Hotta; by incorporating the package for power semiconductor device, disclosed by Hosen; in order to provide a power semiconductor device package for power conversion equipment formed of a casing with external main circuit terminals and pin terminals for connection to a printed circuit board for an external control circuit to be securely fixed (Hosen; Abstract).
As to Claim 32:
All of the claim limitations have been discussed with respect to claim 22 above, except for comprising connection studs for connecting the electronic power switch drive module to the power semiconductor module.
However, Hosen further discloses, in FIGs. 1, 2, 3(a)-(c), and 4(a)-(b):
comprising connection studs (6) for connecting the electronic power switch drive module to the power semiconductor module (Col. 3, lines 17-36).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the current sensor, and power conversion apparatus, disclosed by Hotta; by incorporating the package for power semiconductor device, disclosed by Hosen; in order to provide a power semiconductor device package for power conversion equipment formed of a casing with external main circuit terminals and pin terminals for connection to a printed circuit board for an external control circuit to be securely fixed (Hosen; Abstract).
As to Claim 33:
All of the claim limitations have been discussed with respect to claim 22 above, except for comprising a signal or data communication interface for connection to a control unit of the power semiconductor unit.
However, Hosen further discloses, in FIGs. 1, 2, 3(a)-(c), and 4(a)-(b):
comprising a signal or data communication interface for connection to a control unit (4) of the power semiconductor unit (Col. 1, lines 11-40).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the current sensor, and power conversion apparatus, disclosed by Hotta; by incorporating the package for power semiconductor device, disclosed by Hosen; in order to provide a power semiconductor device package for power conversion equipment formed of a casing with external main circuit terminals and pin terminals for connection to a printed circuit board for an external control circuit to be securely fixed (Hosen; Abstract).
As to Claim 36:
Hotta discloses, in FIGs. 1-3A-D and 9A-C:
an electronic power switch drive module (20, 50) for a power semiconductor unit (2), 
comprising an electronic power switch drive (20, 50;  ¶ [0046]) and a current transducer (100) mounted on one or more circuit boards (103u;  ¶ [0054]), 
the electronic power switch drive comprising at least one circuit portion (20, 50) for controlling at least one electronic power switch (SW24) of a power semiconductor module (10, 20, 50) of said power semiconductor unit (¶ [0046]), 
the current transducer configured to be coupled to an output of the power semiconductor module (100 at output of 20) for measuring an output current of the power semiconductor module (¶ [0046] - ¶ [0047]), 
said at least one circuit portion connected to an output potential (Vout) of the output current to be measured (output 20;  ¶ [0046] - ¶ [0047]), 
wherein the current transducer comprises at least one magnetic field sensor (101u;  ¶ [0054]), 
the current transducer being connected to said at least one circuit portion of the electronic power switch drive at said output potential in a non-isolated manner (100u;  ¶ [0054] - ¶ [0057]) . . . 
However, Hotta is not used to disclose:
wherein the electronic power switch drive module comprises a circuit board on which both the electronic power switch drive circuit and current transducer are mounted and interconnected, 
said circuit board configured to be mounted directly on the power semiconductor module between input terminals and output terminals of the semiconductor module.
Hosen discloses, in FIGs. 1, 2, 3(a)-(c), and 4(a)-(b):
wherein the electronic power switch drive module comprises a circuit board (4) on which both the electronic power switch drive circuit and current transducer are mounted and interconnected (Col. 3, lines 17-36), 
said circuit board configured to be mounted directly on the power semiconductor module between input terminals and output terminals of the semiconductor module (Col. 1, lines 11-40;  Col. 3, lines 17-36).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the current sensor, and power conversion apparatus, disclosed by Hotta; by incorporating the package for power semiconductor device, disclosed by Hosen; in order to provide a power semiconductor device package for power conversion equipment formed of a casing with external main circuit terminals and pin terminals for connection to a printed circuit board for an external control circuit to be securely fixed (Hosen; Abstract).
As to Claim 39:
All of the claim limitations have been discussed with respect to claim 38 above, except for 
comprising direct current input terminals on one end of the power semiconductor unit and output terminals arranged on an opposite end of the power semiconductor unit, 
the electronic power switch drive module being mounted on the power semiconductor module between the input terminals and output terminals.
Hosen discloses, in FIGs. 1, 2, 3(a)-(c), and 4(a)-(b):
comprising direct current input terminals (P, N) on one end of the power semiconductor unit (disclosed above in Hotta as 2;  and herein as 1, 4) and output terminals (U, V, W) arranged on an opposite end of the power semiconductor unit (Col. 1, lines 11-40), 
the electronic power switch drive module being mounted on the power semiconductor module between the input terminals and output terminals (Col. 1, lines 11-40).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the current sensor, and power conversion apparatus, disclosed by Hotta; by incorporating the package for power semiconductor device, disclosed by Hosen; in order to provide a power semiconductor device package for power conversion equipment formed of a casing with external main circuit terminals and pin terminals for connection to a printed circuit board for an external control circuit to be securely fixed (Hosen; Abstract).
As to Claim 40:
All of the claim limitations have been discussed with respect to claim 39 above, except for wherein the power semiconductor unit is an IGBT device.
However, Hosen further discloses, in FIGs. 1, 2, 3(a)-(c), and 4(a)-(b):
wherein the power semiconductor unit is an IGBT device (FIG. 4(b);  "IGBT";  Col. 1, lines 11-40).
As to Claim 41:
All of the claim limitations have been discussed with respect to claim 36 above, except for 
an IGBT power semiconductor unit comprising an electronic power switch drive module according to claim 36, and 
a power semiconductor module, 
the electronic power switch drive module being mounted on the power semiconductor module.
However, Hosen further discloses, in FIGs. 1, 2, 3(a)-(c), and 4(a)-(b):
an IGBT power semiconductor unit (FIG. 4(b);  "IGBT";  Col. 1, lines 11-40) . . . 
Hosen is not used to disclose:
 . . . comprising an electronic power switch drive module according to claim 36, and 
a power semiconductor module, 
the electronic power switch drive module being mounted on the power semiconductor module.
However, Hotta further discloses, in FIGs. 1-3A-D and 9A-C:
 . . . comprising an electronic power switch drive module according to claim 36, and 
a power semiconductor module (10, 20, 50), 
the electronic power switch drive module being mounted on the power semiconductor module (10, 20, 50;  ¶ [0046]).
As to Claim 42:
All of the claim limitations have been discussed with respect to claim 41 above, except for 
comprising direct current input terminals on one end of the power semiconductor unit and output terminals arranged on an opposite end of the power semiconductor unit, 
the electronic power switch drive module being mounted on the power semiconductor module between the input terminals and output terminals.
Hosen further discloses, in FIGs. 1, 2, 3(a)-(c), and 4(a)-(b):
comprising direct current input terminals (P, N) on one end of the power semiconductor unit (disclosed above in Hotta as 2;  and herein as 1, 4) and output terminals (U, V, W) arranged on an opposite end of the power semiconductor unit (Col. 1, lines 11-40), 
the electronic power switch drive module being mounted on the power semiconductor module between the input terminals and output terminals (Col. 1, lines 11-40).
As to Claim 43:
All of the claim limitations have been discussed with respect to claim 38 above, except for 
an IGBT power semiconductor unit comprising an electronic power switch drive module according to claim 38, and 
a power semiconductor module, 
the electronic power switch drive module being mounted on the power semiconductor module.
However, Hosen further discloses, in FIGs. 1, 2, 3(a)-(c), and 4(a)-(b):
an IGBT power semiconductor unit (FIG. 4(b);  "IGBT";  Col. 1, lines 11-40) . . . 
Hosen is not used to disclose:
 . . . comprising an electronic power switch drive module according to claim 38, and 
a power semiconductor module, 
the electronic power switch drive module being mounted on the power semiconductor module.
However, Hotta further discloses, in FIGs. 1-3A-D and 9A-C:
 . . . comprising an electronic power switch drive module according to claim 38, and 
a power semiconductor module (10, 20, 50), 
the electronic power switch drive module being mounted on the power semiconductor module (10, 20, 50;  ¶ [0046]).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the current sensor, and power conversion apparatus, disclosed by Hotta; by incorporating the package for power semiconductor device, disclosed by Hosen; in order to provide a power semiconductor device package for power conversion equipment formed of a casing with external main circuit terminals and pin terminals for connection to a printed circuit board for an external control circuit to be securely fixed (Hosen; Abstract).
As to Claim 44:
All of the claim limitations have been discussed with respect to claim 43 above, except for 
comprising direct current input terminals on one end of the power semiconductor unit and output terminals arranged on an opposite end of the power semiconductor unit, 
the electronic power switch drive module being mounted on the power semiconductor module between the input terminals and output terminals.
Hosen further discloses, in FIGs. 1, 2, 3(a)-(c), and 4(a)-(b):
comprising direct current input terminals (P, N) on one end of the power semiconductor unit (disclosed above in Hotta as 2;  and herein as 1, 4) and output terminals (U, V, W) arranged on an opposite end of the power semiconductor unit (Col. 1, lines 11-40), 
the electronic power switch drive module being mounted on the power semiconductor module between the input terminals and output terminals (Col. 1, lines 11-40).
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hotta as applied to claim 22 above, and further in view of U.S. Patent Application Publication No. 2017/0162466 to Sawada.
As to Claim 35:
All of the claim limitations have been discussed with respect to claim 22 above, except for 
wherein the electronic power switch drive circuit comprises an isolated connection to an interface circuit for data, 
power or both data and power connection to the power semiconductor module.
However, Sawada discloses, in FIG. 6 and 7A-B:
wherein the electronic power switch drive circuit comprises an isolated connection to an interface circuit for data (106, 107, 108), 
power or both data and power connection to the power semiconductor module (¶ [0055] - ¶ [0060], ¶ [0061] - ¶ [0066]).
At the time of the effective filing of the invention, it would have been obvious to a person having ordinary skill in the art; to have modified the current sensor, and power conversion apparatus, disclosed by Hotta; by incorporating the intelligent power module, disclosed by Sawada; in order to provide a driving circuit mounted on a sealing body configured to drive a power semiconductor module (Sawada; Abstract).
Determination
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose telephone number is (303) 297-4243.  The examiner can normally be reached on Mon - Fri 8:30 - 5 ET Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842